DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to a Response After Final Action filed on 12/18/2021.
No claims have been amended.
No claims have been cancelled. 
No new claims have been added.
Claims 19-38 remain pending in the application.
Response to Arguments
Applicant's other arguments filed 12/18/2021 have been fully considered but they are not persuasive. 	Regarding claims 19 and 29, Applicant argues that there is no proper basis in the record of a teaching or suggestion of using two counters of the independent claims simultaneously in one procedure. Applicant also asserts that there is no basis for combining Ketonen and Pani. Applicant also states that Applicant had previously thought that the Office was relying on the provisional application of Pani to suggest a combination, and also that the concocted combination of Ketonen and Pani is without any reasonable evidence.	The Examiner respectfully disagrees with Applicant’s characterization of the record. As can be clearly seen beginning on page 9 of the Non-Final Rejection dated 4/29/2021 and beginning on page 5 of the Final Rejection dated 9/7/2021, claims 19 and 29 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ketonen in view of Pani. Such a 103 rejection clearly combines the teachings of Ketonen regarding the use of a counter for data units (Kentonen; Fig. 1; [0009], [0018] [0025]) and the teachings of Pani regarding a counter for a number of transmitted data bytes (Pani; [0229]-[0235]). As is also stated in both the Non-Final Rejection and the Final Rejection, it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Pani with the teachings as in Ketonen. The motivation for doing so would have been to increase performance by allowing for efficient polling functionality with flexible RLC PDU sizes (Pani; [0095]-[0096]). As can be seen in paragraphs [0095]-[0096], Pani also directly mentions byte count based methods (which is what Pani was used to teach) as a solution to the mentioned problem. Both the previous Non-Final Rejection and Final Rejection thus both provide a motivation derived from Pani that is supported by the provisional applications that is also connected to the teachings being used from Pani. The Examiner thus respectfully submits that there is a basis for combining Ketonen and Pani, and such a basis was previously included in each rejection. As can also be seen from this motivation, such a motivation was drawn from the teachings of at least paragraphs [0095]-[0096] of Pani and is supported by the provisional applications and is thus not without reasonable evidence. The Examiner thus respectfully submits that both the previous Non-Final Rejection and Final Rejection provide a proper basis in the record of teaching the claimed invention. 	With regard to Applicant’s assertion that Applicant had previously thought that the Office was relying on the provisional application of Pani to suggest a combination, the Examiner apologizes for any confusion that the discussion of the Pani provisional applications caused. When relying on the priority date of a provisional application, the Examiner is restricted to using teachings in a prior art reference that are supported in the provisional application. Because the filing date of Pani (2/4/2008) is later than Applicant’s priority date (1/8/2008), it was necessary for the Examiner to rely on the priority dates for the provisional applications of Pani (3/18/2007 for provisional application no. 60/895,471 and 4/24/2007 for provisional application no. 60/913,728). As can be seen for instance on at least pages 10-11 of the Non-Final Rejection dated 4/29/2021 and page 7 of the Final Rejection dated 9/7/2021, the Examiner’s discussion of Pani in both rejections is limited to stating that although the cited portion of Pani (paragraphs [0229]-[0235]) discusses counting the number of transmitted data units as well as the number of transmitted bytes (i.e., both of Applicant’s claimed counters), the provisional applications from which Pani claim priority do not appear to provide support for counting the number of transmitted data units. Such a discussion was intended to clarify the record by clearly stating that Pani was not being impermissibly relied upon to teach the use of both counters (despite the cited paragraphs of [0229]-[0235] discussing use of both a byte counter Poll_Bytes and a data unit counter Poll_PDU) because the corresponding portions of the provisional applications did not support the combined use of such counters. The rejection then goes on to state that this is why Ketonen is instead being relied upon to teach counting transmitted data units. The Examiner again apologizes for any confusion, but the previous Non-Final Rejection and Final Rejection provide a proper basis in the record of teaching the claimed invention. 	Regarding claims 19 and 29, Applicant argues that the italicized text on page 12 of Applicant’s arguments filed on 12/18/2021 from the Final Rejection is evidence that the Office did rely on the Pani US provisional application for “a number of bytes and a number of PDUs.” Applicant asserts that the previous Advisory Action has now dispelled such reliance, leaving no basis for the combination other than conjecture.	The Examiner respectfully disagrees. As was also discussed in detail above, the previous Non-Final Rejection and Final Rejection clearly state that Ketonen is being relied upon to teach counting the number of transmitted data units and Pani is being relied upon to teach counting the number of transmitted data bytes as is claimed. The portion of each rejection discussing Pani also clearly indicates that Ketonen is being relied upon to teach counting transmitted data units because the provisional applications of Pani do not support the disclosure regarding counting transmitted data units in cited paragraphs [0229]-[0235] of Pani. The italicized language highlighted by Applicant (directed to paragraphs [0106]-[0109] of Pani) was not in the body of the rejection and was instead in response to Applicant’s arguments against the motivation to combine Ketonen and Pani. The Examiner discovered that paragraphs [0106]-[0109] were supported by the provisional applications of Pani while evaluating Applicant’s arguments, and mention of such paragraphs in the response to such arguments was simply intended to add additional persuasive weight for the relevance of Pani. As can be clearly seen in the previous Final Rejection, the Examiner did not change the text of the rejection to use Pani to teach both counters. Instead, the Final Rejection uses the same grounds of rejection as the Non-Final Rejection wherein Ketonen is used to teach counting transmitted data units and Pani is used to teach counting the number of transmitted data bytes. The Examiner thus respectfully submits that the 35 U.S.C. 103(a) rejection of the claims throughout prosecution used Ketonen to teach counting transmitted data units and Pani to teach counting the number of transmitted data bytes (and thus did not use Pani to teach both).	Regarding claims 19 and 29, Applicant argues that the portions of Pani specified by the final office action actually relate to a method for transmission window size management for flexible PDU size, and that transmission window size for RLC flow control is totally different from the subject matter of requesting a status report as specified by the independent claims. 	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. As can be seen for instance in at least the “Technical Field” section of Applicant’s specification, Applicant’s invention is stated as relating to Radio Link Control (RLC) polling. Pani teaches that polling (i.e., requesting a status report) in the context of RLC transmission may be performed when the byte count is greater than or equal to the value Poll_Bytes (i.e., a second predefined value) (Pani; [0229]-[0235]). The node may thus be broadly reasonably interpreted as requesting a status report from the second node in dependence on a comparison of the counted number of transmitted data bytes of the transmitted data units with a second predefined value. Pani may thus be broadly reasonably interpreted as teaching “requesting a status report from the second node in dependence on a comparison of the counted number of transmitted data bytes of the transmitted data units with a second predefined value.” Pani thus teaches requesting a status report (i.e., polling) similarly to the independent claims. Additionally, the Pani reference discusses polling mechanisms throughout in the context of RLC transmission. As was also discussed above, at least the “Technical Field” section of Applicant’s specification states that Applicant’s invention relates to RLC polling. Pani may thus be broadly reasonably interpreted as analogous art to Applicant’s invention despite any additional discussion of transmission window size that may be present in Pani.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474